                                                                                   ^   •   (   .::I t • \
                                                                        U S. DlSTi'lCi OUui-a;
                                                                               AUGUCTA Ci-
             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA                      2019      1^                   ^
                                 AUGUSTA DIVISION


UNITED STATES OF AMERICA                   *
                                           *


            V.                             *               OR 117-039
                                           *


JASON WAYNE MORRIS                         *



                                     ORDER




       Before the Court is Defendant Jason Wayne Morris' motions for

return of property.         (Doc. Nos. 60, 62.)             Defendant's motions

request certain property seized during the search of his residence,

and subsequently suppressed during his prosecution, be returned to

him.   For the reasons stated below. Defendant's motions are DENIED.




                                  I. BACKGROUND



A. Procedural History


       On May 26, 2017, the Georgia Department of Natural Resources

("DNR"), the Bureau of Alcohol, Tobacco, Firearms, and Explosives

C'ATF"), and the Warren County Sheriff's Office executed a search

warrant     at   Defendant's      residence.         During   the     search,      law

enforcement      located   and    seized       numerous   firearms,    ammunition,

controlled substances,       drug paraphernalia,           $22,419.00 in cash,

vehicles,    electronics,    documents,         and hunting equipment.           (DNR

Incident Report, Doc. No. 62-1.)               Defendant's correspondence with
the   DNR   revealed   all    firearms,     ammunitions,     drugs,   cash,   and

explosive devices were turned over to the ATF and the remaining

evidence was stored in the Warren County Sheriff's evidence room.

{Def.'s Mot. to Compel, Doc. No. 62-1, Ex. D.)


      Defendant was subsequently indicted and charged with five

counts stemming from his possession of controlled substances and

firearms.    (Indictment, Doc. No. 1.)        Defendant then filed a motion

to suppress the evidence seized during the May 26th search.               (Doc.

No. 19.)    The United States Magistrate Judge held a hearing on the

motion and issued a Report and Recommendation (''R&R") concluding

that the warrant used to execute the May 26th search was facially

invalid.     (R&R, Doc. No. 34, at 9-11.)              The Magistrate Judge

recommended Defendant's motion be granted and the evidence seized

be suppressed.      (Id. at 15.)           On November 8, 2017, the Court

adopted that recommendation and granted the motion to suppress.

(Order of Nov. 8, 2017, Doc. No. 48.)          Defendant later plead guilty

to Count 2 of the Indictment, which stemmed from a separate, valid

search of his residence.        (Change of Plea, Doc. No. 50.)

      Nearly   a   year      later,   on    October   10,    2018,    Defendant,

proceeding pro se, filed a motion to take judicial notice of his

letter demanding the return of his property.                (Doc. No. 60.)     On

November 28, Defendant filed a motion to compel the return of his

property.    (Doc. No. 62.)      Defendant's motions requested return of

''$22,814.00 [sic] Dollars in cash and all Files/Documents and other
^legal property.'"          (Def.'s Mot. to Compel, Doc. No. 62, at 4.)

Although Defendant does not explain which documents he seeks, he

did file copy of the DNR incident report generated after the search

warrant.     The report contains Defendant's annotations indicating

which of the items seized he seeks to have returned; it includes

the   $22,419.00       in     cash,    ''1    file     folder    with    numerous

correspondence/mail/bills/receipts belonging the Jason Morris,"

and ''2   vehicle titles in Jason Morris' name.''^                (DNR Incident

Report.)    For purposes of this motion, the Court will assume these

items are the property Defendant seeks to have returned.

      The Court reviewed Defendant's motions and issued an Order


instructing the ATF, the DNR, and the Warren County Sheriff to

respond and show whether they were in possession of Defendant's

property.        (Order of Jan. 8, 2019, Doc. No. 63, at 3-4.)                  On

January    31,    2019,   the   ATF   filed   an     affidavit   and    supporting

documents     describing        its   administrative      forfeiture      of    the

$22,419.00       in   cash,     firearms,     and    ammunition    seized      from

Defendant's residence.          (See Doc. No. 63.)       The notices filed by

the DNR and the Warren County Sheriff's Office state that neither

are currently in possession of any of Defendant's property.                    (See

Doc. Nos. 65, 69.)




1 Defendant annotated the document by underlining these three items in his copy
of the incident report.
      The Warren County Sheriff's verified response shows what

property was in its possession and the disposition of that property

following Defendant's motion to suppress.               In March 2018, the

Sheriff   turned over all of        Defendant's electronics,       his night

vision scope, three compound bows, a fishing rod, and fifteen

vehicles to Ginger Morris, Defendant's mother.2 (Doc. No. 69, Exs.

1-4.)     These   transfers    are    evidenced    by   four    ''Receipts    of

Property," each of which includes a distinct list of property

seized during the May 26th search and signatures by Ginger Morris

showing   which   property    the    Sheriff   remitted   to    her.     (Id.)

Although there is no mention of vehicle titles, all fifteen of the

seized vehicles were returned to Ginger Morris.            Finally, none of

the Receipts of Property list a file folder of documents, but the

Warren County Sheriff stated, under oath, that he is no longer in

possession of any of Defendant's property.          (Doc. No. 69.)

B. Administrative Forfeiture Proceedings

      On June 7, 2017, twelve days after the May 26th search, the

ATP   initiated    administrative     forfeiture    proceedings        for    the

firearms,    ammunition,     blasting    caps,    and    cash   seized       from

Defendant's residence.      (Decl. of James D. Ingram ("Ingram Decl."),

Doc. 64-1, SISI 4-5.)   The ATF sent the notice required by 19 U.S.C.

§ 1607(a) and 18 U.S.C. § 983(a) to Defendant's home address and



2 Attached to Defendant's motion is his limited power of attorney authorizing
Ginger Morris to collect Defendant's property on his behalf, (See Doc. No. 62,
Ex. 6.)
his address at the McDuffie Coxinty Jail.                 (Notice of Seizure of

Property and Initiation of Administrative Forfeiture Proceedings

(''Notice of Seizure") / Doc. Nos. 67-5/ 67-6; see also Ingram Decl.

SISI 7-8.)    Each notice contained a list of all assets subject to

forfeiture, the deadline and instructions for filing a claim, and

a   claimant    form.     (Notice   of   Seizure.)         The    notice sent          to

Defendant's     home    address   was   returned    as    undelivered,         but    the

notice sent to Defendant's jail address by certified mail was

confirmed     delivered.^      (Ingram    Decl.    SISI   7-8.)        The    ATP    also

published      notice   for   thirty    consecutive       days    on    the    federal

government's dedicated asset forfeiture website, in accordance

with 19 U.S.C. § 1607.        (Advisement Certification Report, Doc. No.

67-7; see also Ingram Decl. SI 10.)        Neither Defendant nor any other

interested party filed a claim to the property seized by the ATP.

(Ingram Decl. SI 11.)

      On September 21, 2017, the ATP administratively forfeited the

firearms, ammunition, blasting caps, and cash pursuant to 19 U.S.C.

§ 1607.      (Id. SISI 12-13.)    The forfeiture declaration stated the

cash had been seized pursuant to 21 U.S.C. § 881 on the day the

search warrant was executed.        (Decl. of Administrative Forfeiture,



3 The Government's brief contends Defendant also received the notice sent to
his home address on June 21, 2017.   (Gov't Br. in Opp'n to Def.'s Mot., Doc.
No. 67-1, at 6.) James D. Ingram's Declaration, however, states the opposite.
(Ingram Decl. 17.) The discrepancy may be due to the '"Received" stamp on the
packaging label of the home address notice. It appears the stamp was made by
the ATF's "Asset Forfeiture and Seized Property Division."   At any rate, one
notice unquestionably reached Defendant.
Doc. No. 67-3.) It further stated notice of the seizure and intent

to forfeit was sent to each party who appeared to have an interest

in the property and was published for thirty consecutive days on

the official government website.           (Id.)     Because no claims to the

cash were timely filed, the ATF declared the $22,419.00 forfeited

to the United States Government.          (Id.)    Finally, the ATF maintains

that it had probable cause to believe the cash ''was traceable or

intended to be used to facilitate illegal drug activity.'"^             (Ingram

Decl. SI 6.)




                               II. DISCUSSION



      Defendant requested return of the $22,419.00 in cash seized,

"Files/Documents," and other legal property.              The ATF's response

to   the Court's January 8th Order only concerned                the cash and

firearms seized and neither the DNR or the Warren County Sheriff's

Office are in possession of the other property.                The Court will

first address Defendant's motion with respect to the $22,419.00 in

cash.


A. $22,419.00 in Cash


      A   person   aggrieved   by an      unlawful    search   and   seizure   of

property may move for its return under Federal Rule of Criminal

Procedure 41(g).       When the defendant makes a Rule 41(g) motion


^ The Magistrate Judge concurred in the conclusion that probable cause supported
the search warrant.   (See R&R at 6-8.)
after the close of all criminal proceedings, courts treat the

motion as a civil action in equity.               United States v. Howell, 425

F.3d 971, 974 (11th Cir, 2005).            Rule 41(g) motions, however, are

unavailable when the ''property has been 'retained pursuant to civil

forfeiture, instead of for use as evidence.'"                       United States v.

Foster, 635 F. App'x 818, 821 (11th Cir. 2015) (quoting United

States V. Watkins, 120 F.3d 254, 255 (11th Cir. 1997)).

     Equitable jurisdiction "must be exercised with caution and

restraint" and is       appropriate only when necessary to "prevent

manifest injustice" in light of the movant's conduct and the merits

of the motion.      United States v. Martinez, 241 F.3d 1329, 1331 n.2

(11th Cir. 2001).       Further, even when invoked, a court is limited

to   reviewing      whether   the     agency      complied     with     the    "proper

procedural    safeguards"      and    cannot       review     the    merits    of   the

administrative forfeiture.           Mesa Valderrama v. United States, 417

F.3d 1189, 1196-97 (11th Cir. 2005) (quotations omitted).

     The Eleventh Circuit uses four factors to decide whether to


exercise    equitable      jurisdiction:         "(1)   whether      the   government

agents     seized    the    property       in     callous     disregard       for   the

constitutional       rights   of     the        petitioner;    (2)     whether      the

petitioner has an individual interest in and need for the material

he seeks to have returned; (3) whether the petitioner would be

irreparably injured by denial of the return of the property; and

(4) whether the petitioner has an adequate remedy at law."                      Id. at
1197 (quoting In re Matter of $67,470.00, 901 F.2d 1540, 1545 (11th

Cir. 1990)).

       Equitable jurisdiction to review a forfeiture "does not lie

where the claimant has an adequate remedy at law."             Watkins, 120

F.3d at 256.        Thus, where the Government complies with all notice

requirements and the movant failed to make a claim during the

forfeiture proceedings "it is inappropriate for a court to exercise

equitable jurisdiction." Mesa Valderrama, 417 F.3d at 1197 (citing

United States v. Eubanks, 169 F.3d 672, 673-74 (11th Cir. 1999));

see also In re Matter of $67,470.00, 901 F.2d at 1545 ("Although

such jurisdiction might be appropriate when a petitioner's failure

to properly seek legal relief resulted from errors of procedure

and form or the government's own misconduct, it cannot be used to

enable a petitioner to rescind his own choice as to which avenue

of relief to pursue.").

       Defendant's pro se motion does not cite any rule, case, or

statute; it simply requests the return of property seized during

the    May   26th    search.   The   Court,   prior   to   learning   of   the

forfeiture, liberally construed Defendant's motion as a Rule 41(g)

motion for return of property.        Because the money Defendant seeks

was administratively forfeited. Rule 41(g) is not available to

him.    Foster, 635 F. App'x at 821; Watkins, 120 F.3d at 255.

       Further, the Court will not exercise equitable jurisdiction

here because Defendant was afforded an adequate remedy at law,


                                      8
which he chose to forego.          Defendant received notice of                  the

administrative forfeiture by certified mail and by publication.

He never filed a claim with the ATF.          Moreover, Defendant waited

nearly a year after winning his motion to suppress before filing

this motion.     Accordingly, ''it is inappropriate" for the Court to

exercise equitable jurisdiction over Defendant's motion.                    See Mesa

Valderrama, 417 F.3d at 1197; Eubanks, 169 F.3d at 674.

     Finally, although never cited by Defendant, his motion could

be   construed    as   a   challenge    to   the     ATF's         Declaration    of

Administrative Forfeiture under 18 U.S.C. § 983(e).                 Section 983(e)

sets forth the exclusive remedy for challenging a declaration of

forfeiture under a civil forfeiture statute.                       To prevail, the

movant must show: (1) the Government knew, or reasonably should

have known, of the moving party's interest and failed to take

reasonable steps to provide such party with notice; and (2) the

moving party did not know or have reason to know of the seizure

within      sufficient      time   to        file        a         timely    claim.

18 U.S.C. § 983(e)(1).

     Here,     Defendant   received     notice      of       the    administrative

forfeiture by certified mail and by publication, in compliance

with 19 U.S.C. § 1607(a) and 18 U.S.C. § 983(a).                      The ATF also

followed all other procedural rules when it seized Defendant's

property.    Thus, Defendant cannot successfully challenge the ATF's

Declaration of Administrative Forfeiture.
     In short, Defendant is not entitled to the return of the

$22,419.00 in cash that was administratively forfeited to the ATF,

and the Court declines to exercise equitable jurisdiction over the

issue.


B. Other Property


        The remaining property — one file folder of documents and

two vehicle titles in Defendant's name — is not in the possession

of the ATF, the DNR, or the Warren County Sheriff's Office.                       The

Court cannot order the return of property when it is not in any

agencies' possession.         See United States v. Cobb, 703 F. App'x

879, 882 (11th Cir. 2017) ("As the United States cannot return

something it does not have, the court cannot order it to return to

Defendant the [property] listed in the motion."); United States v.

Garcon, 406 F. App'x 366, 369 (11th Cir. 2010) (per curiam) ("The

government is not obligated to return property that it no longer

possesses, but it must provide some evidentiary support for its

claim    that    it   no   longer    has    possession    of     the     property.").

     Here, the ATF, the DNR, and the Warren County Sheriff all

submitted       affidavits,     documentary          evidence,      or    both   that

conclusively      establishes       each   is   no    longer   in    possession   of

Defendant's property.          Accordingly,      the Court concludes it is

unnecessary to hold a hearing on this matter.                    The Court further

concludes that the law enforcement agencies are not obligated to

return any property to Defendant.

                                           10
     Finally"/ the Court will not exercise its discretion to invoke

equitable    jurisdiction   and     fashion     an   equitable   remedy   for

Defendant.    Although courts may order equitable relief where the

property at issue has been lost or destroyed, the Eleventh Circuit

has squarely foreclosed a defendant's ability to be awarded money

damages in such situations.        See United States v. Potes Ramirez,

260 F.3d 1310, 1314-16 (11th Cir. 2001) (holding sovereign immunity

protects the government from money damages arising out of the

detention of property by any law enforcement officer).             Further,

it is unclear what other equitable remedy could afford relief to

Defendant in this case.       See United States v. Foster, 2015 WL

1279228, at *5 (N.D. Ga. Mar. 20, 2015) (''Neither an injunction or

specific performance — traditional equitable remedies — would be

effective to afford [the defendant] any relief from his loss of

the personal items that were destroyed."), aff'd, 635 F. App'x 818

(11th Cir. 2015).   Consequently, Defendant's motions for return of

property are denied.




                            III. CONCLUSION


     As stated above. Defendant is not entitled to any relief and

the Court declines to exercise equitable jurisdiction because the

ATF, the DNR, and the Warren County Sheriff's Office are not in

possession   of   his   property    and   the    $22,419.00   in   cash   was

administratively forfeited.        Accordingly, Defendant's motions for

                                     11
return of property (doc. nos. 60/ 62) are DENIED.    Finally/ the

Court finds it unnecessary to hold a hearing on this matter.

Therefore/ the hearing to be held March 21/ 2019/ as stated in the

Court's Order of March 6, 2019/ (doc. no. 68), is<^reby canceled.

     ORDER ENTERED at Augusta, Georgia, this   /(   ^av of March,

2019.




                                    UNITED STATES DISTRICT JUDGE




                               12
